Citation Nr: 1018103	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-33 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for 
hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1966 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO or an Agency of 
Original Jurisdiction (AOJ)).

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing 
is in the record.

In June 2009, the Veteran submitted additional evidence and 
waived the right to have the evidence initially considered by 
the RO.  38 C.F.R. § 20.1304(c).

In July 2009, the Board remanded the case to afford the 
Veteran a reexamination.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The claims for increase for the right and left knee have been 
raised by the Veteran's representative in a statement in June 
2009.  As the claims have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ), the Board does not have 
jurisdiction of the claims, and the claims are referred to 
the AOJ for appropriate action.  


FINDING OF FACT

Hemorrhoids are manifested by bleeding without secondary 
anemia or anal fissures. 




CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 7 2009); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7336 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2006 and in June 2008.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the symptoms had 
increased and the effect of the worsening had on the 
claimant's employment and daily life.  The Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any such 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable for the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent 
there was pre-adjudication notice); of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of 
the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 
(Fed. Cir. 2009) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment).  



To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in November 2009.  Mayfield v. Nicholson, 499 F. 3d 1317, 
1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained VA records and has 
afforded the Veteran VA examinations in November 2006 and in 
August 2009. The Veteran has submitted his own statements and 
statements by his wife and other relatives as further 
evidence in support of his claim.

As the Veteran has not identified any additional evidence 
pertinent to the claim for increase for the right knee, and 
as there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505, 519 (2007).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Hemorrhoids are currently rated 10 percent disabling under 
Diagnostic Code 7336.  The criteria for the next higher 
rating, 20 percent, under Diagnostic Code 7336 are 
hemorrhoids, external or internal, with persistent bleeding 
and with secondary anemia or with fissures.  

Facts 

On VA examination in October 2006, the Veteran related a 
history of hemorrhoids since 1968 while in service.  Since 
then, he had a history of rectal bleeding averaging about 
once a month.  The physical examination did not show any 
evidence of external hemorrhoids.  A complete digital 
examination was not thoroughly performed secondary to the 
Veteran's discomfort.  Rectal tone was normal and testing for 
hemoccult was negative.  Although the examiner listed recent 
blood values, the examiner did not state whether the results 
represented anemia due to hemorrhoids.

In August 2007, the hemorrhoids were described as prolapse 
after a bowel movement.

In November 2007, the Veteran had a hemorrhoidectomy.  In 
January 2008, the Veteran had no pain or bleeding, but 
complained of constipation and rectal itching. It was noted 
that straining may have resulted in anal fissure, and the 
Veteran was prescribed an ointment for anal fissures.

In February 2008, the Veteran had less itching and burning 
and no bleeding. He experienced regular bowel movements 
without difficulty.  Examination did not reveal any internal 
or external hemorrhoids or palpable mass.  It was noted that 
the Veteran appeared fully healed following the 
hemorrhoidectomy with normal bowel function.

The ointment continued to be listed in VA medical records as 
an "active" prescription until October 2008 when the Veteran 
was being evaluated for another condition.  Because the 
Veteran was taking other medications for other conditions 
that interacted with the active ingredient in the ointment, a 
VA physician recommended that the ointment be removed from 
the Veteran's active medication list if the Veteran had no 
other issues with anal fissures.  The physician noted the 
Veteran had not sought a refill of the ointment since the 
initial prescription in January 2008.  Thereafter, the 
ointment or any other medication prescribed for anal fissures 
do not appear in the medical treatment records.

On VA examination in August 2009, the Veteran stated he had 
anal itching and pain and he noted a small amount of bleeding 
on pads he wears for urinary incontinence.  The bleeding was 
described as a slight amount but occurred on an almost daily 
basis.  The Veteran had constipation problems and the 
bleeding worsened during constipation.  The VA examiner noted 
that the Veteran claimed to have developed worse bleeding 
after the hemorrhoidectomy than before the hemorrhoidectomy 
although the operation helped reduce the problem for a while.



The VA examiner noted the Veteran had lowered hemoglobin on a 
number occasions with the lowest value approximately 10 
grams, but he had not dropped below that level.  He has had 
no blood transfusions and iron pills had helped to where he 
now had hemoglobin levels in the 12 to 14 gram range with a 
reading of 12.1 in May 2009 and 12.9 in June 2009.  Neither 
fell to the level of anemia.

The examiner noted that except for pain after prolonged 
sitting and with constipation, hemorrhoids did not affect the 
Veteran's his daily activities.

On physical examination, the Veteran had a rosette of 
internal hemorrhoids which were only slightly enlarged and 
tender on palpation.  There was no evidence of fecal leakage 
and rectal examination revealed a normal size lumen with 
normal sphincter tone.  There were no signs of anemia present 
and there were no anal fissures.  There was a slight pinkish 
tinge which tested positive for blood.  There was no gross 
evidence of blood or active bleeding.  There was no evidence 
of thrombosis or rectal prolapse.  The diagnosis was internal 
hemorrhoids with bleeding but no clinical evidence of anemia 
or anal fissure.

The Veteran testified that hemorrhoids caused pain and 
bleeding before and after the hemorrhoidectomy and he 
anticipated another surgery in the future.

Analysis

A review of the objective evidence does not show that the 
Veteran has hemorrhoids, external or internal, with 
persistent bleeding and with secondary anemia or with 
fissures.

On examination in October 2006, the examiner found no 
evidence of external hemorrhoids, fissures, or any other 
abnormality. On examination in August 2009, the examiner 
observed internal hemorrhoids with bleeding, but no evidence 
of anemia or fissures.



Although the Veteran was prescribed an ointment in January 
2008 used to treat anal fissures, the prescription was issued 
after the hemorrhoidectomy in November 2007 and by the 
following month the symptoms that lead to the prescription 
were no longer present.  And no fissure was actually 
documented. 

Finally, the VA examiner in August 2009 determined the 
Veteran did not have anal fissures.  

The medical evidence therefore does not support a finding 
that hemorrhoids more nearly approximnate or equate to the 
criteria for the next higher rating under Diagnostic Code 
7336, that is, hemorrhoids with persistent bleeding and with 
secondary anemia or fissures.  

Although the Veteran has stated that he has almost daily 
bleeding from hemorrhoids, the record does not support a 
finding of either secondary anemia or fissures associated 
with the bleeding for the next higher rating under Diagnostic 
Code 7336.

In the absence of evidence at any time during the period of 
the appeal of hemorrhoids with persistent bleeding and with 
secondary anemia or with fissures, the criteria for a 20 
percent rating under Diagnostic Code 7336 have not been met, 
and the preponderance of the evidence is against the claim, 
and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating.



The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate, and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and 
provided for a higher rating for more severe symptoms.  For 
these reasons, the disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A rating higher than 10 percent for hemorrhoids is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


